Bierly, C. J.
This cause was filed in this Court on June 5, 1959. On June 19, 1959' Appellant’s Brief was filed and thereafter appellee filed her Answer Brief on July 17, 1959. Subsequently thereto appellant filed her Reply Brief under date of July 31, 1959.
On October 5, 1960 appellant filed a Motion To Dismiss Appeal alleging that “all matters in controversy *257in this appeal have been compromised, and settled.” On said date appellant also filed a written acknowledgment of service of a copy of said Motion To Dismiss by appellee.
No assignment of cross-errors has been filed by appellee.
Said Motion To Dismiss now being before the Court, and appelle having failed to interpose any objections thereto, the Court having examined said Motion, and being duly advised, now finds that said Motion should be granted.
It is Therefore Ordered and Decreed that the appeal herein be and the same is, hereby dismissed.
Note. — Reported in 170 N. E. 2d 251.